Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 2004, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was not totally unemployed during the time period covered by her June 17, 2003 *865claim due to her involvement in a closely-held corporation operated by her husband. The subchapter S corporation, which is in the business of producing commercial signs and graphics, was incorporated in June 2001 and claimant was named president. She owned 60% of the stock. In addition, she signed a business loan for the corporation as well as a lease for the corporate premises, and was a signatory to the corporate bank account. Furthermore, her photograph appeared on the corporate Web site, which represented that it was a family business owned and operated by her and her husband. Claimant also claimed corporate losses on the joint income tax returns she and her husband filed in 2001, 2002 and 2003. Although claimant and her husband maintained that claimant was not actively involved in and did not perform any services for the corporation since June 2001, the foregoing evidence establishes that claimant stood to benefit financially from the corporation’s continued existence (see Matter of Cassaro [Commissioner of Labor], 10 AD3d 799, 800 [2004]). Consequently, we find no reason to disturb the Board’s finding that claimant was not totally unemployed. Likewise, inasmuch as claimant failed to disclose her affiliation with the corporation when certifying for benefits, substantial evidence also supports the Board’s decision charging her with a recoverable overpayment pursuant to Labor Law § 597 (4) (see Matter of Schmidt [Commissioner of Labor], 7 AD3d 899, 900 [2004], lv denied 3 NY3d 612 [2004]). We have considered claimant’s remaining arguments and find them to be unpersuasive.
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.